Citation Nr: 1816683	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of a left middle finger injury. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 1983 to September 1983 and active service from November 1984 to February 1987, November 2001 to September 2002, and June 2004 to July 2005.  The Veteran also had fifteen additional years of inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama. 

This appeal was processed using the Legacy Content Manager Documents (formerly Virtual VA), and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 1994 Statement of Medical Examination and Duty Status, Service Treatment Records (STRs) reveal that during an inactive training for duty exercise, the Veteran was treated for an in-service laceration of his left middle finger attributed to a jammed gun locking pin cutting his finger.  STRs note the Veteran's injury required sutures which were removed a few days later with no incident or long term medical residuals reported therein.  

In a July 2005 Post Deployment Assessment STR the Veteran did not disclose any complaints, treatments, or diagnosis of limitation of movement in his left middle finger.

In a June 2006 VA examination, the examiner examined the Veteran's appendages and noted a finger nail missing on the Veteran's third finger of his left hand, but reported no issues with the Veteran's left middle finger.  

In a June 2017 hearing before the Board, the Veteran testified that he currently suffers from the residual effects of nerve damage and circulatory issues in his left middle finger.  The Veteran also testified to his left middle finger cramping and arthritic pain during the winter. 

The Board finds that the VA examinations of records are inadequate to adjudicate the issue on appeal as no examination specifically address whether the Veteran has a current disability of his left middle finger stemming from an in-service event and any residuals demonstrated.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (2012); 38 C.F.R. § 3.159 (c)(4) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131(2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In view of the need for additional development, the AOJ should contact the Veteran and request information as to any outstanding treatment records, lay statements, post-service VA or private treatment records, and employment health examinations.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file including service treatment records (STR's), lay statements, post-service VA or private treatment records, and employment health examinations, and specifically include records of any complaints, treatments or diagnosis of the Veteran's left middle finger.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be set out in the claims folder.  

2. The AOJ must schedule the Veteran for a VA examination to determine the nature and etiology of any left middle finger residual disability.  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an opinion which answers the following questions:

a) Does the Veteran currently have a current chronic disability of his left middle finger?  If so, what is the most appropriate diagnosis?  The examiner is specifically requested to address the STRs examination diagnosis that notated medical treatment of an in-service event of the Veteran's left middle finger.  Specifically any neurological or circulatory impairment due to the injury should be set out.

b) If the answer to a) is yes, taking into consideration the Veteran's service treatment records STRs, lay statements, hearing records, post-service VA or private treatment records, and employment health examinations and most recent VA examination, is it as likely as not (that is, a probability of 50 percent or greater) that any current disorder of the Veteran's left middle finger had its origin in service or is in any way related to the Veteran's active service?  

If the examiner cannot provide any of the requested opinions, they must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4. After undertaking any other appropriate development, the AOJ shall re-adjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




